 1
 2
 3
 4                                               JS-6
 5
 6
 7
 8
 9                     UNITED STATES DISTRICT COURT
10                    CENTRAL DISTRICT OF CALIFORNIA
11   LIFESCAN, INC.                  Case No.: 2:19-cv-10162-DDP (AFMx)
12
               Petitioner,           AMENDED JUDGMENT
13                                   CONFIRMING ARBITRATION
         vs.                         AWARD
14
15   AM-MED DIABETIC SUPPLIES,       Assigned To Hon. Dean D. Pregerson
16   INC.,
17             Respondent.
18
19
20
21
22
23
24
25
26
27
28
 1           Petitioner LifeScan, Inc.’s (“Petitioner” or “LifeScan”) Motion For Default
 2   Judgment By The Court, To Confirm Arbitration And Enter Judgment (“Motion”)
 3   in favor of Petitioner and against Respondent Am-Med Diabetic Supplies, Inc.
 4   (“Respondent”), came before this Court on March 16, 2020. Having considered
 5   the papers and arguments filed and made in support of and in opposition to the
 6   Motion, and good cause appearing, the Court orders as follows:
 7           IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
 8           Judgment is hereby entered in favor of Petitioner against Respondent in
 9   accordance with the arbitration award dated February 7, 2019 issued by the
10   American Arbitration Association in Los Angeles, California, in favor of Petitioner
11   and against Respondent, Case No. 03-17-0003-7840 (“the Arbitration Award”), in
12   the principal amount of $123,608.16 awarded to Petitioner under the Arbitration
13   Award, plus prejudgment, post-award interest at the statutory rate of 10 percent per
14   annum ($33.86 per diem) from February 7, 2019 through the date of this order),
15   plus post-judgment interest, pursuant to 28 U.S.C. §1961, based on the applicable
16   interest rate as of the date of the filing of this judgment.
17
18           IT IS SO ORDERED.
19
20   Dated: March 16, 2020                    _______________________________
21                                            HON. DEAN D. PREGERSON
22                                            UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28



     Error! Unknown document property name.
